OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on February 20, 1979 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he became a resident of Massachusetts in 1983 and that he has no present intention of returning to New York. There are no complaints pending against him.
We grant the application and direct that his name be stricken from the roll of attorneys.
*14Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.